FILED
                            NOT FOR PUBLICATION                             AUG 23 2013

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


RICARDO QUEZADA-GONZALEZ,                        No. 11-71936

              Petitioner,                        Agency No. A088-761-715

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted August 7, 2013**
                               Pasadena, California

Before: TALLMAN, CLIFTON, and CALLAHAN, Circuit Judges.

       Ricardo Quezada-Gonzalez, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ order affirming the Immigration

Judge’s denial of his application for asylum, withholding of removal, and

protection under the Convention Against Torture. We deny the petition for review.

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The asylum claim was denied primarily based on the finding that Petitioner’s

application was filed untimely. An applicant can excuse the one-year deadline by

establishing “changed circumstances” under 8 U.S.C. § 1158(a)(2)(D). In addition,

after an alleged changed circumstance, an applicant must apply for asylum within a

“reasonable period.” 8 C.F.R. § 1208.4(a)(2)(ii). Petitioner did not file his

application until more than three and a half years had passed after his mother’s

arrest. This is not a reasonable period. See Taslimi v. Holder, 590 F.3d 981, 986

(9th Cir. 2010) (stating “in most cases, [a delay of one year or more] would not be

justified.”); see also Husyev v. Mukasey, 528 F.3d 1172, 1178 (9th Cir. 2008) (364-

day delay was not reasonable). We are not persuaded by Petitioner’s argument that

his mother’s detention of three and a half years constituted a changed

circumstance, but a detention of shorter length was not.

      Petitioner waived any challenge to the BIA’s denial of withholding of

removal when he failed to make any meaningful argument in his opening brief. See

Rizk v. Holder, 629 F.3d 1083, 1091 n.3 (9th Cir. 2011) (holding that Petitioner

had waived any withholding of removal and CAT claims because they were not

raised in his opening brief). Regardless, substantial evidence supported the BIA’s

determination that Petitioner failed to establish the requisite nexus between any

past persecution, or fear of future persecution, and a protected ground. See 8


                                           2
U.S.C. § 1231(b)(3); 8 U.S.C. § 1158(b)(1)(B)(i); see also Zetino v. Holder, 622

F.3d 1007, 1015–16 (9th Cir. 2010).

      Substantial evidence also supported the BIA’s denial of CAT relief.

Petitioner failed to show that his two past beatings amounted to torture, which

constitutes “an extreme form of cruel and inhuman treatment and does not include

lesser forms of cruel, inhuman, or degrading treatment or punishment.” 8 C.F.R.

§ 208.18(a)(2); see Ahmed v. Keisler, 504 F.3d 1183, 1200 (9th Cir. 2007) (finding

no torture where petitioner had been taken into custody and beaten on four

occasions because “it was not clear that these actions would rise to the level of

torture.”). Furthermore, although Petitioner may be criminally prosecuted, he has

not carried his burden of showing that he is likely to be tortured. We note that it

does not appear that his mother has been mistreated during her detention.

      Petitioner’s due process argument is without merit. We have held that the

BIA does not have to address every contention presented before it as long as it

sufficiently announces its decision. See Lopez v. Ashcroft, 366 F.3d 799, 807 n.6

(9th Cir. 2004); Ghaly v. INS, 58 F.3d 1425, 1430 (9th Cir. 1995) (stating “all that

we require is that the Board provide a comprehensible reason for its decision

sufficient for us to conduct our review and to be assured that the petitioner’s case

received individualized attention.”). The BIA adequately addressed Petitioner’s


                                          3
arguments and nothing in the record indicates a failure of the BIA or IJ to consider

all of the evidence before it. See Cole v. Holder, 659 F.3d 762 (9th Cir. 2011).

      PETITION DENIED.




                                          4